DISSENTING OPINION
Hatfield, Judge:
I regret that I am unable to concur in the majority opinion.
Photographs are eo nomine provided for in paragraph 1310 of the-Tariff Act of 1922.
It is elementary that an eo nomine designation prevails over words-of general description and that such designation includes all commodities coming within the meaning of the statutory term, unless the Congress has indicated a contrary intention. United States v. Sheldon & Co., 14 Ct. Cust. Appls. 228, T. D. 41708.
In the majority opinion it is said:
There is on file in the case as illustrative Exhibit A what purports to be, and what we understand to be, a photograph on glass. This apparently consists of an image of trees, etc., taken by the ordinary photographic process. A negative was made in or by a photographic camera and this negative was then applied to sensitized glass, which by the action of the light gave the result of the positive photograph. That, according to the testimony, was an actual photograph “after being tinted.”
The merchandise in issue, however, was not imported in that condition. Exhibits 1 and 2 show the articles as actually imported. These are images taken by ordinary photographic processes and transferred to sensitized glass just as-occurred in the case of illustrative Exhibit A, but the glass upon which the tinted-images appear has undergone a still further treatment whereby its back has-been gilded with some character of substance, and the front borders have likewise been treated. This gilding process constitutes no part of the photograph. We assume this treatment was for the purpose of furnishing an opaque back for the glass itself, and for ornamentation. This process has to do wholly with-the glass itself and neither the frames nor the pasteboard backgrounds are-involved.
It is our belief that this additional treatment of the glass renders the article more than is comprised in the dictionary definition of “photograph,” as quoted in our former opinion, viz:
1. A picture or likeness obtained by photography.
As I understand the majority opinion it holds that, because the" backs of the photographs have been gilded and the front borders-*132slightly decorated, the articles, admittedly photographs prior to such processing, have been taken out of the class of articles known as photographs and have become something else; just what, the majority opinion does not say.
It is true that by gilding the backs the objects in the photographs are more clearly portrayed. It is also true that the front borders have been slightly decorated. The statute, however, is not limited to poor or undecorated photographs, but includes all photographs commonly or commercially so known. If the articles in question had been so processed as to make them something other than photographs, an entirely different question would be presented. See United States v. Sussfeld, 1 Ct. Cust. Appls. 51, T. D. 31030.
For'the reasons stated, 1 think the judgment should be reversed.